        Case 4:15-cv-02513-MWB Document 25 Filed 03/26/19 Page 1 of 2




                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 18-2478
                                     ___________

                                RANDALL L. SPADE,
                                        Appellant

                                            v.

                           UNITED STATES OF AMERICA

                           On Appeal from the District Court
                        for the Middle District of Pennsylvania
                             (D.C. Civ. No. 4-15-cv-02513)
                     District Judge: Honorable Matthew W. Brann
                     ____________________________________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on March 22, 2019

              Before: SHWARTZ, KRAUSE, and BIBAS, Circuit Judges
                                ___________

                                     JUDGMENT
                                     ___________

      This cause came to be considered on the record from the United States District

Court for the Middle District of Pennsylvania and was submitted pursuant to Third

Circuit L.A.R. 34.1(a) on March 22, 2019.

      On consideration whereof, it is now hereby ORDERED and ADJUDGED by this

Court that the judgment of the District Court entered on May 8, 2018, be and the same is
        Case 4:15-cv-02513-MWB Document 25 Filed 03/26/19 Page 2 of 2



hereby VACATED in all respects, and the case is REMANDED for further proceedings.

All of the above in accordance with the Opinion of this Court. Costs shall not be taxed.



                                                ATTEST:


                                                s/Patricia S. Dodszuweit
                                                Clerk

Dated: March 26, 2019




                                            2
